Title: Pardon for John Everingham, 13 March 1816
From: Madison, James
To: 


                    
                        
                            13 March 1816
                        
                    
                    Whereas it has been represented to me that at the session of the District Court of the United States for the District of South Carolina held at Charleston in the month of December in the year one thousand eight hundred & fifteen, a Judgment was obtained against John Everingham, of the said District, at the suit of the United States, for the penalty of a Bond given in a case of the Privateer Schooner, Lovely Cordelia, in the year one thousand eight hundred & thirteen, the said Everingham being one of the Sureties to the said Bond, & not at all interested in the subject matter to which it related, and for which it was executed: And whereas it has been made to appear to me that the said John Everingham was ignorant of the extent of the penalty to which he had made himself liable touching sundry articles of Dry goods laden on board the said Schooner, Lovely Cordelia, that the principal obligor to the said Bond is since dead, and was entirely insolvent at the time of his death, and that all the other sureties, tho’ living, are likewise insolvent, and unable to pay any part of the said Judgment, and that, under these Circumstances, the whole burthen of the said Judgment, if carried into effect, would fall upon the said John Everingham, altho’ he is justly chargeable with no culpable neglect in the case: and whereas it has been represented to me by sundry respectable Individuals, well acquainted with the said John Everingham, that he has heretofore sustained a highly reputable character, and that in extensive transactions which he has had with the Custom House at Charleston, his conduct has always been correct and honorable: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the premises, and for other good causes me thereunto moving, have pardoned, & I do hereby pardon the offence, of illegally unlading goods from the Schooner Lovely Cordelia

in the year one thousand eight hundred and thirteen, at Charleston, in the District of South Carolina, and I do hereby release all the penalties and forfeitures accruing in consequence of said offence, willing and requiring that all proceedings, by reason of the same, be forthwith stayed, and particularly that the said John Everingham be fully released & discharged from all penalties incurred by him, by reason of the Bond aforesaid, and the Judgment of the Court thereupon.
                    [seal]
                    In testimony whereof I have caused the seal of the United States to be hereunto affixed, & have signed the same with my Hand. Done at the City of Washington this 13th day of March, Anno Domini, one thousand eight hundred & sixteen, & of the Independence of the United States the fortieth.
                    
                        James MadisonBy the PresidentJas. MonroeSecy. of State
                    
                